Title: General Orders, 29 September 1777
From: Washington, George
To: 

 

Head Quarters, at Pennybecker’s mills [Pa.] Sept. 29th 1777
Whiteplains.North Castle. Stamford.


The troops are to be in readiness to march this morng at Ten o’clock.
John White Esqr. is appointed a Volunteer Aid-de-Camp to Major General Sullivan, and is to be respected as such.
Lieut. Col. Hendricks is promoted to the rank of Colonel of the 1st Virginia regt in the room of Col. Reed deceased.
Major Simms of the 13th Virginia regt to be Lieut. Col. of the 6th in the room of Lieut: Col. Hendricks promoted.
Capt: Campbell of the 8th—to be Major of the 13th V—regiment in the room of Major Simms promoted.
The Brigadiers or Officers commanding brigades are to parade their respective brigades, at 8 O’clock to morrow morning and under their own eyes, have exact returns made, of the officers and men, present on the ground, which returns they are immediately afterwards, to transmit, to the Adjutant General. Such of their officers as are absent on duty, or sick, they are as speedily as possible, to order to join their corps. If any such officers get taken by the enemy, they will not be exchanged.
